Case 1:20-cv-00059-SPW Document 13 Filed 07/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

ARIANE ROWLAND, and JAMIE
SCHULZE,

Plaintiffs,

VS.

WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,
INC., WATCH TOWER BIBLE AND
TRACT SOCIETY OF
PENNSYLVANIA,

Defendants.

 

 

CV 20-59-BLG-SPW-TJC

ORDER

The parties in the in the above-captioned matter have filed a Joint Notice of

Related Case (Doc. 12) indicating that the above-captioned matter shares

similarities with Case No. CV-20-52-BLG-SPW. Counsel for the parties believe

the same result should be reached in both motions that have been filed in both

cases. Therefore,

IT IS HEREBY ORDERED that the above-captioned case shall be

reassigned to Judge Susan P. Watters.
Case 1:20-cv-00059-SPW Document 13 Filed 07/01/20 Page 2 of 2

The Clerk of Court is directed to notify the parties of the making of this

Order.

war
DATED this _/ _ day of July, 2020. /
Lee cer ms (AA Qt Wee.
SUSAN P. WATTERS
United States District Judge
